UNITED STATES SECURITIES AND EXCHANGE COMMISSION FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-04316 MIDAS SERIES TRUST (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor New York, NY (Address of principal executive offices) (Zip Code) John F. Ramírez, Esq. Midas Series Trust 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code: 1-212-785-0900 Date of fiscal year end: December 31 Date of reporting period:March 31, 2015 1 Item 1. Schedule of Investments MIDAS FUND SCHEDULE OF PORTFOLIO INVESTMENTS March 31, 2015 (Unaudited) Common Stocks (89.29%) Shares Value Major Precious Metals Producers (48.75%) Agnico Eagle Mines Limited $ AngloGold Ashanti Ltd. ADR (a) (b) Compania de Minas Buenaventura S.A.A. Goldcorp Inc. (a) Kinross Gold Corp. (b) Newmont Mining Corporation (a) Randgold Resources LimitedADR (a) Rio Tinto plc ADR (a) Yamana Gold Inc. Intermediate Precious Metals Producers (16.98%) B2Gold Corp. (b) Detour Gold Corp. (a) (b) Eldorado Gold Corp. Ltd. (a) New Gold Inc. (b) Resolute Mining Ltd. (a) (b) Junior Precious Metals Producers (4.34%) Alamos Gold Inc. (a) Exploration and Project Development Companies (10.97%) Ivanhoe Mines Ltd. Class A (b) (c) Ivanhoe Mines Ltd. Class B (b) (c) Northern Dynasty Minerals Ltd. (a) (b) Platinum Group Metals Ltd. (a) (b) Romarco Minerals Inc. (a) (b) Other Natural Resources Companies (8.25%) BHP Billiton Limited (a) Osisko Gold Royalties Ltd. Total common stocks (Cost $33,333,121) Money Market Fund (11.05%) SSgA Money Market Fund, 7 day annualized yield 0.00% (Cost $1,493,131) Total investments (Cost $34,826,252) (100.34%) Liabilities in excess ofother assets (-0.34%) ) Net assets (100.00%) $ (a) All or a portion of these securities, have been segregated as collateral pursuant to the bank credit facility. As ofMarch 31, 2015, the value of securities pledged as collateral was $8,953,980 and there were no securities on loan under the lending agreement. (b) Non-income producing. (c) Illiquid and/or restricted security that has been fair valued. ADR means "American Depositary Receipt." 2 MIDAS MAGIC SCHEDULE OF PORTFOLIO INVESTMENTS March 31, 2015 (Unaudited) Common Stocks (120.67%) Shares Value Cable & Other Pay Television Services (1.83%) Viacom Inc. (a) $ Cigarettes (2.02%) Philip Morris International, Inc. Computer Communications Equipment (5.81%) Cisco Systems, Inc. (a) Juniper Networks, Inc. Computer & Office Equipment (2.15%) International Business Machines Corporation Electronic & Other Electrical Equipment (6.94%) General Electric Company (a) Koninklijke Philips N.V. Fire, Marine & Casualty Insurance (21.40%) Berkshire Hathaway, Inc. Class B (a) (b) W.R. Berkley Corporation Information Retrieval Services (6.70%) Google Inc. Class A (a) (b) Investment Advice (6.11%) Apollo Global Management, LLC Fortress Investment Group LLC Franklin Resources, Inc. (a) Leather & Leather Products (1.67%) Coach, Inc. (a) Motor Vehicles & Passenger Car Bodies (6.48%) Daimler AG National Commercial Banks (10.07%) JPMorgan Chase & Co. (a) Wells Fargo & Company (a) Office Furniture (1.58%) Kimball International Inc. Class B Petroleum Refining (1.71%) Exxon Mobil Corp. Pharmaceutical Preparations (8.42%) Johnson & Johnson (a) Sanofi ADR Printed Circuit Boards (1.60%) Kimball Electronics, Inc. (b) Real Estate (1.57%) NorthStar Asset Management Group Inc. Real Estate Investment Trusts (3.10%) NorthStar Realty Finance Corp. Tanger Factory Outlet Centers, Inc. Retail -Drug Stores and Proprietary Stores (2.33%) Express Scripts Holding Company (a) (b) Retail - Family Clothing Stores (2.25%) The GAP, Inc. Services - Business Services (17.39%) MasterCard Incorporated Services - Medical Laboratories (2.37%) Laboratory Corporation of America Holdings (a) (b) Services - Prepackaged Software (2.19%) CA, Inc. Surgical & Medical Instruments & Apparatus (2.89%) Becton, Dickinson and Company (a) Wholesale - Electronic Parts & Equipment (2.09%) Avnet, Inc. Total common stocks (Cost $10,432,764) Money Market Fund (0.03%) SSgA Money Market Fund, 7 day annualized yield 0.00% (Cost $3,778 ) Total investments (Cost $10,436,542) (120.70%) Liabilities in excess of other assets (-20.70%) ) Net assets (100.00%) $ (a) All or a portion of these securities have been segregated as collateral pursuant to the bank credit facility. As of March 31, 2015, the value of securities pledged as collateral was $9,897,474 and there were no securities on loan under the lending agreement. (b) Non-income producing. 3 MIDAS PERPETUAL PORTFOLIO SCHEDULE OF PORTFOLIO INVESTMENTS March 31, 2015 (Unaudited) Shares Value Gold (27.20%) SPDR Gold Trust (a) (b) (Cost $1,386,282) $ Silver (6.98%) iShares Silver Trust (a) (b) (Cost $302,396) Swiss Franc Assets (25.23%) (c) Switzerland Government 2.50% Notes, due 3/12/16 Switzerland Government 3.00% Notes, due 1/8/18 Total Swiss franc assets (Cost $1,382,251) Hard Asset Securities (19.50%) Agricultural Chemicals (3.23%) Syngenta AG ADR(a) Conglomerate (4.36%) Loews Corp. Metal Mining (5.30%) BHP Billiton Limited (a) First Quantum Minerals Ltd. Rio Tinto plc ADR Mining & Quarrying of Nonmetallic Minerals (0.87%) Sociedad Quimica Y Minera De Chile S.A. Petroleum Refining (1.51%) Exxon Mobil Corp. Real Estate Investment Trusts(1.25%) Tanger Factory Outlet Centers, Inc. Steel Works, Blast Furnaces & Rolling Mills (2.98%) Nucor Corp. (a) Total hard asset securities (Cost $1,421,235) Large Capitalization Growth Stocks (37.11%) Cable & Other Pay Television Services (4.45%) Twenty-First Century Fox, Inc. Cigarettes (1.34%) Philip Morris International, Inc. Computer & Office Equipment (5.57%) International Business Machines Corporation Finance Services (1.39%) American Express Company Motor Vehicles & Passenger Car Bodies (4.56%) Volkswagen AG Pharmaceutical Preparations (10.74%) Merck & Co., Inc. Novartis AG ADR (a) Sanofi ADR Retail - Variety Stores (4.83%) Wal-Mart Stores, Inc. (a) Soap, Detergent, Cleaning Preparations, Perfumes, Cosmetics (4.23%) The Procter & Gamble Company Total large capitalization growth stocks (Cost $1,905,335) Money Market Fund (0.02%) SSgA Money Market Fund, 7 day annualized yield 0.00% (Cost $1,100) Total investments (Cost $6,398,599) (116.04%) Liabilities in excess of other assets (-16.04%) ) Net assets (100.00%) $ (a) All or a portion of these securities have been segregated as collateral pursuant to the bank credit facility. As of March 31, 2015, the value of securities pledged as collateral was $2,528,917 and there were no securities on loan under the lending agreement. (b) Non-income producing. (c) Principal amount denominated in Swiss francs. ADR means "American Depositary Receipt." 4 Notes to Schedule of Portfolio Investments (Unaudited) Valuation of Investments Portfolio securities are valued by various methods depending on the primary market or exchange on which they trade. Most equity securities for which the primary market is in the United States are valued at the official closing price, last sale price or, if no sale has occurred, at the closing bid price. Most equity securities for which the primary market is outside the United States are valued using the official closing price or the last sale price in the principal market in which they are traded. If the last sale price on the local exchange is unavailable, the last evaluated quote or closing bid price normally is used. Gold and silver bullion are valued at 4:00 p.m. ET, at the mean between the last bid and asked quotations of the Bloomberg Composite (NY) Spot Price for that metal. Certain debt securities may be priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities or according to prices quoted by a securities dealer that offers pricing services. Open end investment companies are valued at their net asset value. Foreign securities markets may be open on days when the U.S. markets are closed. For this reason, the value of any foreign securities owned by a Fund could change on a day when shareholders cannot buy or sell shares of the Fund. Securities for which market quotations are not readily available or reliable and other assets may be valued as determined in good faith by Midas Management Corporation, the Investment Manager under the direction of or pursuant to procedures approved by the Fund’s Board of Trustees. Due to the inherent uncertainty of valuation, such fair value pricing values may differ from the values that would have been used had a readily available market for the securities existed. These differences in valuation could be material. A security’s valuation may differ depending on the method used for determining value. The use of fair value pricing by a Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. A fair value price is an estimate and there is no assurance that such price will be at or close to the price at which a security is next quoted or next trades. Value Measurements Inputs to valuation methods are prioritized by a three level hierarchy as follows: • Level 1 - unadjusted quoted prices in active markets for identical assets or liabilities including securities actively traded on a securities exchange. • Level 2 - observable inputs other than quoted prices included in level 1 that are observable for the asset or liability which may include quoted prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. • Level 3 - unobservable inputs for the asset or liability including the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets for the security, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for investments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, the level in the fair value hierarchy, within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs and methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. The following is a description of the valuation techniques applied to a Fund’s major categories of assets and liabilities measured at fair value on a recurring basis: Equity securities (common and preferred stock) – Most publicly traded equity securities are valued normally at the most recent official closing price, last sale price, evaluated quote, or closing bid price. To the extent 5 these securities are actively traded and valuation adjustments are not applied, they may be categorized in level 1 of the fair value hierarchy. Equities on inactive markets or valued by reference to similar instruments may be categorized in level 2. Bonds – The fair value of bonds is estimated using various techniques, which may consider, among other things, recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer. Although most bonds may be categorized in level 2 of the fair value hierarchy, in instances where lower relative consideration is placed on transaction prices, quotations, or similar observable inputs, they may be categorized in level 3. Restricted and/or illiquid securities – Restricted and/or illiquid securities for which quotations are not readily available or reliable may be valued with fair value pricing as determined in good faith by the Investment Manager under the direction of or pursuant to procedures approved by the Trust’s Board of Trustees. Restricted securities issued by publicly traded companies are generally valued at a discount to similar publicly traded securities. Restricted or illiquid securities issued by nonpublic entities may be valued by reference to comparable public entities or fundamental data relating to the issuer or both or similar inputs. Depending on the relative significance of valuation inputs, these instruments may be categorized in either level 2 or level 3 of the fair value hierarchy. The following is a summary of the inputs used as of March 31, 2015 in valuing each Fund’s assets. Refer to each Fund’s Schedule of Portfolio Investments for detailed information on specific investments. MIDAS FUND Level 1 Level 2 Level 3 Total Assets Investments, at value Common stocks $ 11,950,487 $- $ 12,060,027 Money market fund - - Total investments, at value $ 13,443,618 $- $ 13,553,158 MIDAS MAGIC Level 1 Level 2 Level 3 Total Assets Investments, at value Common stocks $ 17,989,023 $- $- $ 17,989,023 Money market fund - - Total investments, at value $ 17,992,801 $- $- $ 17,992,801 MIDAS PERPETUAL PORTFOLIO Level 1 Level 2 Level 3 Total Assets Investments, at value Gold $ 1,528,727 $ - $- $ 1,528,727 Silver - - Swiss franc assets - - Hard asset securities - - Large capitalization growth stocks - - Money market fund - - Total investments, at value $ 5,104,756 $ 1,418,311 $- $ 6,523,067 6 There were no securities that transferred from level 1 at December 31, 2014 to level 2 at March 31, 2015 for any of the Funds. Cost for Federal Income Tax Purposes The aggregate cost of investments for tax purposes will depend upon each Fund’s investment experience during the entirety of its fiscal year and may be subject to changes based on tax regulations. As of March 31, 2015, for federal income tax purposes, subject to changes, the aggregate cost, gross unrealized appreciation (depreciation), and net unrealized appreciation (depreciation) of investments are summarized as follows: Federal Income Gross Unrealized Net Unrealized Tax Cost Appreciation (Depreciation) Appreciation (Depreciation) Midas Fund $ $ $ ) $ ) Midas Magic $ $ $ ) $ Midas Perpetual Portfolio $ $ $ ) $ Illiquid and Restricted Securities Midas Fund owns securities categorized in level 2 which have a limited trading market and/or certain restrictions on trading and, therefore, may be illiquid and/or restricted. Such securities have been valued using fair value pricing. Due to the inherent uncertainty of valuation, fair value pricing values may differ from the values that would have been used had a readily available market for the securities existed. These differences in valuation could be material. Illiquid and/or restricted securities owned as of March 31, 2015 were as follows: Acquisition Date Cost Value Ivanhoe Mines Ltd. Class A 4/30/97 $0 $ 70,103 Ivanhoe Mines Ltd. Class B 4/30/97 0 Total $0 Percent of net assets 0.0% 1.0% Portfolio Concentration Each Fund operates as a “non-diversified” investment company, which means that the portion of the Fund’s assets that may be invested in the securities of a single issuer is not limited by the Act and the amount of the outstanding voting securities of a particular issuer held by a Fund is not limited. Each Fund, however, currently intends to continue to conduct its operations so as to qualify as a “regulated investment company” for purposes of the IRC, which currently requires that, at the end of each quarter of the taxable year, with respect to 50% of a Fund’s total assets, the Fund limits to 5% the portion of its total assets invested in the securities of a single issuer. There are no such limitations with respect to the balance of a Fund’s portfolio, although no single investment can exceed 25% of a Fund’s total assets at the time of purchase. A more concentrated portfolio may cause a Fund’s net asset value to be more volatile and thus may subject shareholders to more risk. As of March 31, 2015, Midas Magic held approximately 19% and 17% of its net assets in Berkshire Hathaway, Inc. and MasterCard Incorporated, respectively, primarily as a result of market appreciation since the time of purchase. Thus, the volatility of the Fund’s net assets value and its performance in general, depends disproportionately more on the respective performance of a single issuer than that of a more diversified fund. Foreign Securities Risk Investments in the securities of foreign issuers involve special risks which include changes in foreign exchange rates and the possibility of future adverse political and economic developments, which could adversely affect the value of such securities. Moreover, securities of foreign issuers and traded in foreign markets may be less liquid and their prices more volatile than those of U.S. issuers and markets. 7 Item 2.Controls and Procedures (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act")) are effective as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the 1940 Act and 15d-15(b) under the Securities Exchange Act of 1934. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits (a) Certifications of the registrant's principal executive officer and principal financial officer as required by Rule 30a-2(a) under the 1940 Act. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and theInvestment Company Act of1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Midas Series Trust By:/s/ Thomas B. Winmill Thomas B. Winmill, President Date:May 21, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Thomas B. Winmill Thomas B. Winmill, President Date:May 21, 2015 By:/s/ Thomas O'Malley Thomas O'Malley, Chief Financial Officer Date:May 21, 2015 Exhibit Index (a) Certifications of the registrant's principal executive and principal financial officer as required by Rule 30a-2(a) under the 1940 Act. (EX-99.CERT) 8
